            Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 1 of 24




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 WEWOREWHAT, LLC, and
 ONIA, LLC,                                              Case No.: 1:20-cv-8623
                 Plaintiffs,                             JURY TRIAL DEMANDED
        v.

 CV COLLECTION, LLC,
 d/b/a THE GREAT EROS

                 Defendant.


        PLAINTIFFS WEWOREWHAT, LLC AND ONIA, LLC’S COMPLAINT
           FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT

       Plaintiffs WeWoreWhat, LLC (“WWW”) and Onia, LLC (“Onia”) (collectively,

“Plaintiffs”), by and through their attorneys, for their complaint against Defendant CV Collection,

LLC d/b/a The Great Eros (“Defendant”), allege as follows:

                    NATURE OF THE CLAIMS AND RELIEF SOUGHT

       1.       Plaintiffs seek a declaratory judgment that Plaintiffs’ use of their WWW Silhouettes

Design does not infringe or otherwise violate Defendant’s purported copyright or any other rights

under the Lanham Act or common law.

                                         THE PARTIES

       2.       Plaintiff WeWoreWhat, LLC is a New York limited liability company with its

principal place of business c/o Monarch Business & Wealth Management, LLC, 209 East 31st

Street, New York, New York 10016.

       3.       Plaintiff Onia, LLC is a New York limited liability company with its principal place

of business at 10 East 40th Street, 37th Floor, New York, New York, 10016.




                                                 1
             Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 2 of 24




        4.       Defendant CV Collection, LLC d/b/a The Great Eros is a New York limited liability

company with its principal place of business at 116 Ainslie St., Brooklyn, NY 11211.

                                  JURISDICTION AND VENUE

        5.       Jurisdiction is proper in this court because this litigation arises under federal law,

namely 15 U.S.C. § 1121 et seq. and 17 U.S.C. §§ 101 et seq., and related state and common law

pertaining to unfair competition and/or deceptive trade practices.

        6.       The Court has jurisdiction over this action under Section 39 of the Lanham Act, 15

U.S.C. § 1121(a), and the Judicial Code, 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1338(a)

(copyrights), 28 U.S.C. § 1338(b) (unfair competition), and 28 U.S.C. § 2201 (Declaratory

Judgment Act).

        7.       This Court has personal jurisdiction over Defendant because it is a resident of the

State of New York and is domiciled in this District.

        8.       Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1391(c) because, a

substantial part of the events giving rise to Plaintiffs’ claims occurred in this District, Plaintiffs are

being harmed in this District, and because the Defendant is subject to personal jurisdiction in this

District.

        9.       An actual case or controversy exists between the parties, of sufficient immediacy

and reality to warrant the issuance of a declaratory judgment. Specifically, Defendant has claimed

in a threatening letter sent by Defendant’s counsel that Plaintiffs are committing copyright

infringement and are engaged in unfair competition via their use of the WWW Silhouettes Design.

        10.      Defendant has demanded Plaintiffs cease and desist from using Plaintiffs’ own

WWW Silhouettes Design, alleging that it infringes Defendant’s purported copyright. Defendant

has made an actual threat to file a district court litigation later this week against Plaintiffs and sent




                                                    2
          Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 3 of 24




a draft of such complaint to Plaintiffs. Defendant’s actions and statements threaten injury to

Plaintiffs.

        11.    Based on the foregoing, there is a case or controversy based on a real and immediate

injury or threat of future injury that is caused by Defendant. A justiciable controversy exists

between Plaintiffs and Defendant as to whether Plaintiffs infringe or violate Defendant’s copyright

or other rights, and there is sufficient immediacy and reality to warrant the issuance of a declaratory

judgement.

                                   FACTUAL BACKGROUND

                                           WeWoreWhat

        12.    Danielle Bernstein created the world-renowned fashion blog @weworewhat ten

years ago to provide a daily dose of outﬁt inspiration from every corner of NYC. She was placed

on the Forbes 30 Under 30 list before the age of 25, and most recently, made it onto the New York

Times Bestseller list for her first book, “This Is Not a Fashion Story.”

        13.    In 2014, Ms. Bernstein formed WWW to sell her own fashion lines. In 2016, she

launched her line of overalls and jumpsuits. In 2017, she collaborated with lifestyle brand Onia

and designed her first WeWoreWhat x Onia swimwear capsule collection.

        14.    In 2018, Ms. Bernstein brought both of her brands under one roof with the launch

of Shop WeWoreWhat. Her brand is consistently expanding with new categories like denim and

activewear. In 2019, she launched her own swimwear line with Onia as her partner.

        15.    In 2019, Ms. Bernstein launched the tech startup Moe Assist, to help creators

manage their businesses more efficiently with technology. Moe Assist also launched the Global

Creators Community in 2020, to empower creators to grow and thrive through providing access to

resources and a global network of industry leaders, and to create more inclusivity and diversity

within the influencer landscape.


                                                  3
          Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 4 of 24




       16.      When the COVID-19 pandemic began to devastate the world in 2019, Ms.

Bernstein felt a responsibility to use her platform to reach out to help others. She called on her

more than 2.5 million followers and the response was powerful. In the first months of the

pandemic, Ms. Bernstein and the WeWoreWhat community helped keep dozens of small

businesses afloat and donated tens of thousands of dollars to organizations that needed it most.

She created a charitable arm of her business, as a way to continue these giveback initiatives past

the pandemic.

       17.      Ms. Bernstein founded WeGaveWhat to amplify the power of social media as a tool

to raise awareness of amazing, diverse small businesses and organizations and to inspire collective

action. The goal of WeGaveWhat is to give anyone and everyone an outlet to create change and

support issues bigger than themselves.

                                                Onia

       18.      In 2009, Carl Cunow and Nathan Romano co-founded Onia, a lifestyle brand

inspired by modern voyagers.

       19.      Onia, which means ‘sailboat’ in Hebrew, represents Carl and Nathan’s shared

passion for adventure—whether on the sea or off the beaten path—journeys of discovery and fine

craftsmanship, rooted in superior design.

       20.      A fashion executive with experience working on four continents, Carl brings

longstanding relationships with artisans and boutique manufacturers to the company. Nathan, a

sales and licensing visionary, oversees several facets of the business, including marketing and

brand development.

       21.      From swimsuits to loungewear, overnight bags to beach blankets, the range is

created with versatility in mind—seamlessly transitioning from the daily routine to faraway

retreats, and with the ability to beautifully withstand the rigors of traveling.


                                                   4
            Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 5 of 24




       22.      Innovative yet timeless, comfortable and purposeful, the designs all combine great

construction with outstanding materials to deliver refined wardrobing options for men and women.

The apparel is minimal yet thoughtfully detailed, wearable and well-fitting—thanks in part to the

fabrics, which are sourced from the world’s finest mills for their high quality and performance

features.

       23.      Onia is committed to making the experience of stylish traveling more achievable

and the concept of easy living, not just a luxury but an attainable touchstone, every single day.

                                 The WWW Silhouettes Design

       24.      As part of Plaintiffs swimwear collection, the WWW Silhouettes Design, shown

below, was independently created for WWW by WWW and Onia designers.




                                                 5
         Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 6 of 24




       25.    The WWW Silhouettes Design was inspired by the generally ubiquitous concept of

silhouette drawings of the human form along with a number of Henri Matisse’s line drawings, as

shown in the images below:




                                              6
Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 7 of 24




                              7
  Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 8 of 24




26.   The WWW collection uses the WWW Silhouettes Design for swimsuits:




                                   8
Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 9 of 24




                              9
        Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 10 of 24




       27.    Because the WWW Silhouettes Design was a favorite swimwear print, WWW put

the WWW Silhouettes Design onto peel and stick wallpaper and other products such as scarfs,

bandeau bra tops, and leggings:




                                            10
         Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 11 of 24




                                        The Great Eros

       28.     Defendant owns and operates The Great Eros, a fashion label founded by designer

Christina Viviana, that launched in 2016 and primarily sells lingerie and leisurewear.

       29.     Upon information and belief, Defendant uses the following tissue paper when

wrapping customer purchases from The Great Eros:




                                                11
         Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 12 of 24




                               False Allegations of Infringement

       30.     On August 10, 2020, Defendant’s counsel sent WWW a “Cease & Desist Notice”

purporting to object to the WWW Silhouettes Design. See Ex. 1 to the Declaration of R. Salame

(“Salame Decl.”). The letter alleged, inter alia, that the WWW Silhouettes Design, which was

independently created for WWW, was an “unauthorized reproductions of our client’s famous

artwork and trade dress.” See Salame Decl. at ¶ 4; see also Ex. 1 to Salame Decl. at 1.

       31.     Defendant alleged in its August 10 letter that WWW’s use of the WWW Silhouettes

Design violated “the Lanham Act, and copyright infringement, under U.S. and California law.”

See Salame Decl. at ¶ 5; see also Ex. 1 to Salame Decl. at 1.




                                                12
           Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 13 of 24




          32.   Defendant did not allege in its August 10 letter that Plaintiffs’ WWW Silhouettes

Design is “substantially similar” to that of the Defendant’s tissue paper design.

          33.   Defendant did not provide in its August 10 letter any evidence that Plaintiffs copied

the tissue paper design.

          34.   Defendant did not provide in its August 10 letter any evidence that Ms. Bernstein

had access to the tissue paper design.

          35.   Defendant did not provide in its August 10 letter any evidence that the sections of

the tissue paper design that Defendant alleges that Plaintiffs’ copied are protected by copyright.

          36.   On August 13, 2020, Plaintiffs’ counsel responded to the August 10 letter,

explaining that they had investigated the design process for the WWW Silhouettes Design, and

confirmed that the WWW Silhouettes Design was independently created, and that WWW “did not

copy, use, or reproduce any artwork belonging to The Great Eros,” nor did anyone at WWW or

associated with WWW ever purchase product from The Great Eros or receive product wrapped in

the tissue paper. See Salame Decl. at ¶¶ 6–7; see also Ex. 2 to Salame Decl. at 1.

          37.   Plaintiffs’ counsel further identified extensive third party designs of silhouettes of

the human form, noting “widely accessible and similar designs in the market place,” and provided

examples of “similar themed” products. See Salame Decl. at ¶ 8; see also Ex. 2 to Salame Decl.

at 1–3.

          38.   Plaintiffs’ provided Defendants confirmation that they performed a review of draft

designs that resulted in the WWW Silhouettes Design and conducted interviews with the designers

who confirmed they did not have access to The Great Eros’ materials. See Salame Decl. at ¶ 9;

see also Ex. 2 to Salame Decl. at 1.




                                                 13
            Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 14 of 24




       39.      Plaintiffs’ repeatedly requested the alleged evidence that Defendant had to support

its claims. See Salame Decl. at ¶ 10.

       40.      The last email sent by Plaintiffs’ counsel was dated August 18, 2020, and again

requested substantiation for Defendant’s claims. Salame Decl. at ¶ 11. No such evidence was

ever provided by Defendant. Salame Decl. at ¶ 12. Nor did Defendant’s counsel accept the offer

by Plaintiffs’ counsel to discuss the alleged issues by phone. Salame Decl. at ¶ 12.

       41.      On October 13, 2020, Defendant’s counsel sent an email that included a draft

complaint alleging copyright infringement and claims for unfair competition under the Lanham

Act and states law claims regarding unfair business practices. See Salame Decl. at ¶ 13; see

generally Ex. 3 to Salame Decl.

       42.      As with the letter and email correspondences, Defendant continues to fail to allege

in the draft complaint that Plaintiffs’ WWW Silhouettes Design is “substantially similar” to that

of the Defendant’s tissue paper design which shows their alleged copyright claim is not valid or

credible.

       43.      As shown in the side-by-side image below, Plaintiffs’ WWW Silhouettes Design

(on the left) is substantially different from Defendant’s tissue paper (on the right):




                                                 14
        Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 15 of 24




        WWW Silhouettes Design                          Defendant’s tissue paper




       44.    The WWW Silhouettes Design includes rounded curves of the head, arms, legs, and

buttocks. Defendant’s tissue paper design has sharp points.

       45.    The WWW Silhouettes Design includes the back of heads on multiple sitting

women. Defendant’s tissue paper design does not have any heads on any of its silhouettes.

Examples of silhouettes including a woman’s head in the WWW Silhouettes Design only are

highlighted in the image below.




                                               15
        Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 16 of 24




        WWW Silhouettes Design                          Defendant’s tissue paper




       46.    The WWW Silhouettes Design includes the back of a woman’s head with her arms

over head and bent back like she is stretching or posing, and the side profile of a woman’s head

with a defined spine. Defendant’s tissue paper design does not include such images. These images

are highlighted in the image above.

       47.    The WWW Silhouettes Design includes more of the body parts drawn in so as to

clearly show they are body parts. Defendant’s tissue paper design leaves much of the silhouette

not drawn, with some images unidentifiable as body parts. One such unidentifiable part is

highlighted in the image below.




                                              16
         Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 17 of 24




        WWW Silhouettes Design                           Defendant’s tissue paper




       48.     The WWW Silhouettes Design has silhouettes that fold the legs in more modest

ways that a model might pose when showing off a swimsuit. Defendant’s tissue paper design does

not include silhouettes in that pose and instead includes poses that expose the bikini area. These

differences in posing are highlighted in the image below.




                                               17
        Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 18 of 24




       WWW Silhouettes Design                         Defendant’s tissue paper




       49.    The WWW Silhouettes Design includes the woman’s silhouette turned both

directions as the pattern repeats. Defendant’s tissue paper design does not include such mirror

image repetition. This mirror image repetition is shown in the image below.




                                              18
         Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 19 of 24




         WWW Silhouettes Design                             Defendant’s tissue paper




       50.       No one, including Defendant, owns the concept of silhouettes of the human form.

As can readily be seen by a review of the two designs above, the designs are not substantially

similar, and have many distinguishing characteristics.

                              COUNT I
     DECLARATION OF NON-INFRINGEMENT UNDER THE COPYRIGHT ACT

       51.       Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 to 50 of this

Complaint as if fully set forth herein.

       52.       Upon information and belief, Defendant applied for a copyright registration for its

tissue paper design from the U.S. Copyright Office on October 13, 2020. See Ex. 3 to Salame

Decl. at ¶ 18.




                                                  19
         Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 20 of 24




       53.       An actual, present, and justiciable controversy exists between Plaintiffs and

Defendant concerning whether Plaintiffs have infringed and are infringing Defendant’s purported

copyright rights.

       54.       This substantial controversy, between parties having adverse legal interests, is of

sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

       55.       Plaintiffs have advertised, marketed, offered for sale and sold the products alleged

by Defendant to have infringed its purported copyright rights.

       56.       Defendant believes and maintains that Plaintiffs products, namely those that use the

WWW Silhouettes Design, infringe Defendant’s purported copyright rights.

       57.       Plaintiffs believe and allege that their products, advertisements and marketing and

promotional materials do not infringe upon any valid copyright rights of Defendant.

       58.       Plaintiffs allege that Defendant’s purported copyright rights are invalid and/or

unenforceable.

       59.       Plaintiffs allege that Defendant’s purported copyright rights, if valid, are

exceedingly narrow in scope such that Plaintiffs’ sales, advertisements and marketing activities do

not constitute an infringement of Defendant’s purported copyright rights.

       60.       By virtue of the foregoing, Plaintiffs desire a judicial determination of the parties’

rights and duties with respect to the purported copyright rights asserted by Defendant.

       61.       Plaintiffs seek a declaratory judgment that Defendant is not entitled to any

injunctive relief or damages under the Copyright Act.

       62.       A judicial declaration is necessary and appropriate at this time so that the parties

may proceed in accordance with their respective rights as determined by the Court.




                                                  20
         Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 21 of 24




                               COUNT II
      DECLARATION OF NO UNFAIR COMPETITION OR OTHER TORTIOUS
     ACTIVITY IN VIOLATION OF ANY FEDERAL, STATE, OR COMMON LAW

       63.      Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 to 62 of this

Complaint as if fully set forth herein.

       64.      An actual, present, and justiciable controversy exists between Plaintiffs and

Defendant concerning whether Plaintiffs are unfairly competing with Defendant or have

committed any other business torts.

       65.      Defendant’s draft complaint expressly alleged that Plaintiffs’ use of the WWW

Silhouettes Design constitutes unfair competition, under federal, state, and common law.

Defendant’s claim that consumers are likely to be confused, mistaken, or deceived as to the source

of goods sold using the WWW Silhouettes Design, and under threat of litigation, demand that

Plaintiffs cease and desist selling such goods in United States commerce.

       66.      This substantial controversy, between parties having adverse legal interests, is of

sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

       67.      Plaintiffs have not competed unfairly with Defendant or engaged in false

endorsement.

       68.      Plaintiffs seek a declaratory judgment from this Court that use of the WWW

Silhouettes Design is not likely to cause confusion as to the source of Plaintiffs’ goods with those

of Defendant.

       69.      Plaintiffs’ goods are labeled, advertised, marketed and sold in such a manner that

there is no likelihood of confusion between the Defendant’s goods sold wrapped in tissue paper

bearing the purposed copyrighted design on one hand, and the sale of goods using Plaintiffs’

WWW Silhouettes Design on the other.




                                                 21
          Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 22 of 24




        70.      Accordingly, Plaintiffs are entitled to a judicial declaration that Plaintiffs have not

competed unfairly with Defendant or engaged in false endorsement in violation of any federal,

state, or common law.

        71.      Plaintiffs seek a declaratory judgment that Defendant has suffered no, and will not

suffer any, damages or loss of goodwill as a result of the sale of goods using the WWW Silhouettes

Design.

        72.      Plaintiffs seek a declaratory judgment that Defendant is not entitled to any

injunctive relief or damages under the Lanham Act or the common law of the State of New York.

                                   DEMAND FOR JURY TRIAL

        73.      Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a jury

trial on all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following judgment and relief against Defendant:

        A.       Declaring that Plaintiffs’ conduct, including its marketing and sale of goods using

                 the WWW Silhouettes Design, does not constitute copyright infringement of

                 Defendant’s purported copyright;

        B.       Declaring that Plaintiffs’ conduct, including its marketing and sale of goods using

                 the WWW Silhouettes Design, does not constitute unfair competition under the

                 Lanham Act or under common law;

        C.       Declaring that Defendant is not entitled to any injunctive relief with respect to

                 Plaintiffs’ sale of goods using the WWW Silhouettes Design;

        D.       Declaring that Defendant has not suffered any and will not suffer any harm or

                 damages, and thus is not entitled to any relief under the Copyright Act, the Lanham

                 Act or under common law;


                                                   22
 Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 23 of 24




E.   Declaring that Plaintiffs is entitled to sell goods using the WWW Silhouettes

     Design;

F.   Declaring that Defendant and each of its officers, directors, agents, counsel,

     servants, employees, and all other persons in active concert or participation with

     any of them, be restrained and enjoined from alleging, representing, or otherwise

     stating that Plaintiffs infringes Defendant’s copyright or other rights, or initiating

     any action or proceeding alleging infringement of Defendant’s copyright against

     Plaintiffs or any customers, manufacturers, users, importers, or sellers of Plaintiffs’

     products;

G.   Awarding Plaintiffs its reasonable attorneys’ fees, expenses, and costs incurred in

     connection with this action; and

H.   Awarding Plaintiffs any such further relief as this Court deems just and proper.




                                        23
       Case 1:20-cv-08623-PAE Document 1 Filed 10/15/20 Page 24 of 24




Dated: New York, New York                 Respectfully submitted,
       October 15, 2020
                                          K&L GATES LLP

                                   By: /s/ Susan M. Kayser
                                       Susan M. Kayser (SK 1096)
                                       K&L GATES LLP
                                       599 Lexington Avenue
                                       New York, New York 10022
                                       Tel.: (212) 536-3900
                                       Fax: (212) 536-3901
                                       susan.kayser@klgates.com

                                          Robert Salame (pro hac vice application
                                          forthcoming)
                                          K&L GATES LLP
                                          599 Lexington Avenue
                                          New York, NY 10022-6030
                                          Telephone: (212) 536-3904
                                          Fax: (212) 536-3901
                                          robert.salame@klgates.com

                                          Katherine L. Allor (pro hac vice application
                                          forthcoming)
                                          K&L GATES LLP
                                          70 W. Madison St., Suite 3300
                                          Chicago, IL 60602
                                          Telephone: (312) 372-1121
                                          Fax: (312) 827-8000
                                          katy.allor@klgates.com

                                          Attorneys for Plaintiffs WeWoreWhat, LLC
                                          and Onia, LLC




                                     24
